United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waldorf, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1068
Issued: June 20, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 13, 2015 appellant filed a timely application for review of the January 20, 2015
decision of the Office of Workers’ Compensation Programs (OWCP) in OWCP file number
xxxxxx897 and requested oral argument. In the January 20, 2015 decision, OWCP terminated
appellant’s medical and wage-loss compensation effective January 20, 2014. The Board
docketed this appeal as No. 15-1068.
The Board has duly considered the matter and notes that the Director has not transmitted
a complete copy of the January 20, 2015 decision by OWCP. Pursuant to the Board’s
regulations, OWCP shall provide to the Board the case record.1 The copy of the decision
currently before the Board does not include all pages from the Notice of Final Termination.
Therefore, the decision is incomplete, and the Board is not able to provide a proper review. The
Board, therefore, finds that the appeal docketed as No. 15-1068 is not currently in posture for a
decision.
Accordingly, the case is remanded to OWCP for reconstruction and proper assemblage of
the record to include a complete copy of the January 20, 2015 decision. On remand, OWCP
shall issue a de novo decision in order to protect appellant’s appeal rights.
1

20 C.F.R. § 501.4(b)(1).

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 20, 2015 is set aside, and the case is remanded to the
OWCP for further action consistent with this order of the Board.
Issued: June 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

